The rule is so well settled that the jury are the exclusive judges of the credibility of the witnesses that we do not deem it necessary to go at length into the proposition that they having accepted and believed the testimony of the two boys who said they saw appellant and another hide the whiskey in question, would make their action binding upon this court. The motion for rehearing is devoted almost entirely to a discussion of what is deemed the improbability of the truthfulness of the story told by two boys nine or ten years of age. We can not agree that their testimony is preposterous or unbelievable. In many of its parts same is in accord with that of the other witnesses. The *Page 57 
accused was placed in close juxtaposition to the facts testified to by said boys, by the testimony of an officer.
Not being able to agree with the propositions advanced, the motion for rehearing will be overruled.
Overruled.